DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 11-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0050120 to Bryant et al (Bryant et al) in view of US 6,167,609 to Marinelli et al (Marinelli et al).  With respect to claims 1, 11, 14 and 20, Bryant et al teaches a method of preparing an aluminum alloy product (aluminum sheet, see paragraph [0001] for example) including induction heating of the aluminum alloy product (see claim 1 and 8 for example), .
With respect to claims 2 and 12, Bryant et al teaches induction heating for annealing te aluminum alloy product (see claim 1 for example).
With respect to claims 3-5 and 13, the processes of either of Bryant et al and Marinelli et al do not require either etching or cleaning the aluminum product, but recite these steps as merely optional.
With respect to claims 6, 15 and 16, Marinelli et al teaches bonding the aluminum alloy product. (see claim 1 for example).

Allowable Subject Matter
Claims 7-10 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited or applied prior art show or fairly suggest the joining and bonding parameters  recited in the above claims resulting from the instantly claimed process.

Response to Arguments
Applicant's arguments filed on 12/20/2021 have been fully considered but they are not fully persuasive. Initially, it is noted that Applicant’s arguments and response filed on 12/20/2021 are sufficient to overcome the previously advanced rejections under 35 USC 112(b). This rejection has been withdrawn. However, Applicant’s argument that Marinelli employs a surface oxide treating step between step (a), a preparing step and step (b) a contacting step is not persuasive since as explained in the above rejection, since step (a) employs “comprising” language the recited surface oxide treating step could be included in the step (a) preparing step as this is not excluded by the claim language and the term “comprising” allows for the addition of other, unrecited steps in a process. It is noted however, that amendment of the instant claims to exclude extra steps other than those recited in the claims would overcome this rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk